
	
		I
		111th CONGRESS
		1st Session
		H. R. 4146
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Kline of
			 Minnesota introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to provide for disclosure regarding compensation for
		  services to pension plans.
	
	
		1.Short titleThis Act may be cited as the
			 Sensible Transparency for Retirement
			 Plans Act of 2009.
		2.Disclosure to
			 plan administrators of defined benefit and defined contribution pension plans
			 regarding compensation for servicesSection 408(b)(2) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1108(b)(2)) is amended—
			(1)by inserting
			 (A) after (2); and
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)Disclosure to plan administrator of
				pension plan regarding compensation for services to plan
						(i)In generalA contract or arrangement with a service
				provider for services described in subparagraph (A) shall not be treated as
				reasonable for purposes of subparagraph (A) unless, under such arrangement, the
				service provider is required to disclose to the plan administrator (or any
				other plan official with contracting authority under the terms of the plan) the
				services to be provided and the total compensation to be received by the
				service provider in connection with the arrangement to provide services to the
				plan. The disclosure of total compensation shall include a disclosure of the
				direct compensation received by the service provider from the plan or plan
				sponsor and a disclosure of any indirect compensation received, in connection
				with the arrangement to provide services to the plan, by the service provider
				from a person who is not an affiliate.
						(ii)Disclosure of total
				compensationIn any case in
				which a service provider and its affiliates provide multiple services to a
				plan, or make available plan investment options, under a single arrangement,
				the service provider that has entered into the arrangement to provide services
				to the plan shall disclose to the plan administrator the total compensation
				payable by the plan or plan sponsor in connection with such arrangement
				(including, for each investment option made available under the arrangement,
				the total expense ratio or similar measure of the total fees of the investment
				option).
						(iii)Reliance by service providers
				and fiduciaries
							(I)Reliance on information provided by
				regulated entitiesTo the
				extent any of the information required to be disclosed by a service provider
				under this subparagraph is given to the service provider by a person that is
				not an affiliate and that is regulated by the Federal Government or a State,
				the service provider may rely on the completeness and accuracy of such
				information unless the service provider knows or has reason to know that the
				information is inaccurate or incomplete.
							(II)Reliance on disclosuresA fiduciary may rely on disclosures made
				pursuant to the requirements of this subsection, with respect to a plan service
				to which the disclosures relate, for purposes of satisfying the fiduciary’s
				obligations under section 404(a)(1)(B) as they relate to the requirements of
				section 404(a)(1)(A)(ii), and for purposes of determining whether the
				compensation paid for services rendered to a plan are reasonable for purposes
				of subparagraph (A) and may treat such disclosures as sufficient for such
				purposes. Nothing in this subclause shall be construed to exempt a fiduciary
				from taking proper notice of any other disclosures that may be made by the
				service provider.
							(III)Continued application of fiduciary
				standardsNothing in this subparagraph shall be construed
				to—
								(aa)alter, amend, or limit the ability of
				a fiduciary to satisfy the requirements of section 404(a) by considering the
				aggregate or total cost of a group of services for the administration of a
				plan, or
								(bb)subject to subclause (II), otherwise
				limit the obligations of plan sponsors and fiduciaries under this part.
								(iv)Timing of
				disclosureThe service
				provider shall provide the disclosure required by this subparagraph prior to or
				at the time the arrangement is entered into and within 60 days after the end of
				each plan year or calendar year thereafter while such arrangement remains in
				effect. The disclosure may be provided electronically, but only if the
				administrator may obtain a paper copy upon request.
						(v)Form of disclosureA service provider may provide the
				disclosure required under this subparagraph, regarding any matter in connection
				with the amount of fees or compensation received for any service, in the form
				of a reasonable and representative estimate, if the service provider indicates
				any such estimate as being such an estimate and discloses the basis for such
				estimate. For purposes of disclosure under this subparagraph, fees and expenses
				may be expressed as a dollar amount, a percentage of assets, a formula, or
				other method sufficient to allow the fiduciary to evaluate the total
				compensation paid under the arrangement.
						(vi)Regulatory
				authorityThe Secretary shall
				issue regulations implementing this subparagraph. Such regulations shall
				require the disclosure to be concise, written in a manner designed to be
				understood by the typical plan administrator, and calculated to assist the plan
				administrator in comparing the aggregate compensation received by different
				service providers for providing similar services and determining what
				compensation is paid directly or indirectly by the plan. Such regulations may
				provide for categories of service providers who shall not be subject to this
				subparagraph if the Secretary determines that such service providers do not
				provide significant services meriting the disclosure required by this
				subparagraph.
						(vii)AffiliateFor purposes of this subparagraph, the term
				affiliate of another entity means an affiliated person of the
				entity (as defined in section 2(a)(3) of the Investment Company Act of 1940 (15
				U.S.C. 80a–2(a)(3))).
						.
			3.Disclosure to
			 participants and beneficiaries of individual account plans regarding
			 investments and fees
			(a)In
			 generalPart 1 of subtitle B
			 of title I of the Employee Retirement Income Security Act of 1974 is
			 amended—
				(1)by redesignating
			 section 111 (29 U.S.C. 1031) as section 112; and
				(2)by inserting after
			 section 110 (29 U.S.C. 1030) the following new section:
					
						111.Disclosures to
				participants and beneficiaries of individual account plans
							(a)Disclosure
				requirements
								(1)Advance notice
				of fees and available investment optionsThe plan administrator
				of an individual account plan which permits a participant or beneficiary to
				exercise control over the assets in the account of the participant or
				beneficiary shall provide to the participant or beneficiary—
									(A)a description of
				the direct fees and expenses that may be charged against the participant or
				beneficiary’s account, and
									(B)a description of
				the investment options available for election under the plan.
									The notice
				shall be provided at least 10 business days prior to the earliest date provided
				for under the plan for the participant’s initial investment of any contribution
				made on behalf of such participant and at least 10 business days prior to the
				effective date of any material change in the information. In the case of a plan
				that provides for immediate eligibility or that contains an automatic
				contribution arrangement (as defined in subparagraphs (A) and (B) of section
				514(e)(2)), the initial notice may be provided within any reasonable period
				prior to such initial investment. With respect to the notice required under
				this paragraph, the Secretary shall prescribe regulations creating exceptions
				to the 10-day notice requirement in circumstances similar to those described in
				section 101(i)(2)(C), and such notice may be combined with any similar notice
				that may be required under section 404(c)(5) or under this section.(2)Description of
				account feesThe notice required under paragraph (1)(A)
				shall—
									(A)include an
				explanation of any fees and expenses for plan administrative services that will
				be charged against the individual account of the participant or
				beneficiary,
									(B)include an
				explanation of any fees and expenses that may be charged against the individual
				account of a participant or beneficiary for services provided on an individual
				basis, rather than plan basis, including fees and expenses for using plan
				features or services, and
									(C)if fees of
				investment options are used to defray costs of plan administration or other
				plan costs, include a statement describing the fact that fees of investments
				defray other plan costs.
									(3)Description of
				investment optionsThe notice required under paragraph (1)(B)
				shall—
									(A)set forth, with
				respect to each available investment option—
										(i)the name of the
				investment option,
										(ii)the investment
				objectives and principal investment strategies of the investment option,
										(iii)the principal
				risks associated with the investment option,
										(iv)the fees
				associated with the investment option, including fees for purchase and sale of
				the option and the total annual operating expenses of the option expressed as
				percentage,
										(v)the historical
				return of the investment option derived net of fees and expenses for the
				previous year, 5 years, and 10 years (or since inception if later),
										(vi)whether the
				investment option is diversified among various classes of assets so as to
				minimize the risk of large losses or should be combined with other investment
				options so as to obtain such diversification,
										(vii)whether the
				investment option is actively managed or passively managed in relation to an
				index and the difference between active management and passive management,
				and
										(viii)where, and the
				manner in which, additional information regarding the investment option may be
				obtained,
										(B)include a
				statement explaining that investment options should not be evaluated solely on
				the basis of the charges for each option but should also be based on careful
				consideration of other key factors, including the risk level of the option, the
				investment objectives of the option, the principal investment strategies of the
				option, and historical returns derived by the option,
									(C)be presented in a
				manner which is designed to be understood by the typical participant and
				include such information as the Secretary determines necessary to permit
				participants and beneficiaries to assess the services for which charges will or
				could be assessed against the account, and
									(D)include, for each
				investment option, under regulations issued by the Secretary, an illustrative
				example showing the estimated annual dollar fees and expenses expressed as a
				percentage of assets for each $1,000 invested.
									(4)Model
				noticeThe Secretary shall prescribe a model notice that may be
				used for purposes of satisfying the requirements of this subsection.
								(5)EstimationsFor
				purposes of providing the notice required under this subsection, the plan
				administrator may provide a reasonable and representative estimate of fees and
				charges, if the plan administrator indicates any such estimate as being an
				estimate and discloses the basis for the estimate.
								(b)Electronic
				mediaThe disclosure required under this section may be provided
				electronically, but only if the plan administrator discloses that the
				participant or beneficiary may obtain a paper copy upon request at no charge
				and provides a paper copy upon request at no charge.
							(c)Regulations
				regarding certain productsThe Secretary shall prescribe
				regulations addressing the disclosure of fees for any investment options that
				provide a contracted guaranteed rate of return and that do not identify
				specific fees. Such regulations shall ensure that participants and
				beneficiaries receive sufficient information to allow them to make informed
				comparisons among the investment options available in the
				plan.
							.
				(b)Quarterly
			 benefit statementsSection
			 105 of such Act (29 U.S.C. 1025) is amended—
				(1)in subsection
			 (a)(2)—
					(A)by redesignating
			 subparagraph (C) as subparagraph (G);
					(B)in subparagraph
			 (B)(ii)—
						(i)in
			 subclause (II), by striking diversified, and and inserting
			 diversified,;
						(ii)in
			 subclause (III), by striking the period and inserting , and;
			 and
						(iii)by
			 adding after subclause (III) the following new subclause:
							
								(IV)with respect to the portion of a
				participant’s account for which the participant has the right to direct the
				investment of assets, the information described in subparagraph
				(C).
								;
				and
						(C)by inserting after subparagraph (B) the
			 following new subparagraphs:
						
							(C)Periodic account
				information for participants and beneficiariesFor purposes of subparagraph (B)(ii)(IV),
				the information described in this subparagraph consists of the following,
				indicating the portion of each amount described in clauses (i) though (vii)
				attributable to each investment option elected in connection with the
				participant’s account:
								(i)the starting
				balance of the participant’s account,
								(ii)contributions
				made during the quarter, itemizing separately totals for employer and totals
				for employee contributions,
								(iii)investment
				earnings or losses on the account balance during the quarter (if any),
								(iv)any direct
				charges to the participant or beneficiary’s account during the quarter,
								(v)the ending balance
				of the account,
								(vi)the participant’s
				asset allocation to each investment option as of the end of the quarter,
				expressed as an amount and as a percentage, and
								(vii)a copy of the
				most recently updated information described in subparagraphs (A)(iv), (A)(v),
				and (D) of section 111(a)(3).
								(D)EstimationsFor
				purposes of providing the notice required under this subsection, the plan
				administrator may provide a reasonable and representative estimate of fees and
				charges, but only if the plan administrator indicates any estimate as being an
				estimate and discloses the basis for the estimate.
							(E)Model
				statementThe Secretary shall prescribe a model pension benefit
				statement that may be used for purposes of satisfying the requirements of this
				subparagraph and subparagraph (B)(ii).
							(F)Annual
				compliance for small plans and with respect to certain
				informationIn the case of a
				plan providing for investment as described in paragraph (1)(A)(i)—
								(i)if
				the plan has 100 or fewer participants and beneficiaries, the plan may provide
				the pension benefit statement under paragraph (1) on an annual rather than a
				quarterly basis, and
								(ii)the plan may
				comply with the requirements of subparagraph (B)(ii)(IV) on an annual rather
				than a quarterly basis.
								;
				and
					(2)by adding at the
			 end the following new subsections:
					
						(d)Assistance to
				employers and plan participants and beneficiariesThe Secretary shall make available to
				employers educational and compliance materials designed to assist such
				employers in complying with the requirements of this section and make available
				to participants and beneficiaries educational materials designed to assist
				participants and beneficiaries in understanding the disclosures provided by
				this section.
						(e)Electronic
				mediaThe disclosure required under this section may be provided
				electronically, but only if the plan administrator discloses that the
				participant or beneficiary may obtain a paper copy upon request at no charge
				and provides a paper copy upon request at no charge.
						.
				(c)EnforcementSection 502(c)(7) of such Act (29 U.S.C.
			 1132(c)(7)) is amended—
				(1)by inserting
			 (A) after (7); and
				(2)adding at the end the following new
			 subparagraph:
					
						(B)(i)Any plan administrator or other person who
				fails or refuses to provide a statement to participants and beneficiaries in
				accordance with section 105(a)(2)(B)(ii) or 111(b) shall be assessed by the
				Secretary a civil penalty of up to $100 a day from the date of the failure or
				refusal to the date on which such statement or notice is so provided.
							(ii)For purposes of this subparagraph,
				each violation with respect to any single participant, beneficiary, or plan
				administrator shall be treated as a separate violation. The Secretary may
				compromise, modify, or remit any civil penalty imposed on any person under this
				subparagraph if the Secretary determines—
								(I)that the person acted reasonably and
				in good faith or that severe financial hardship would otherwise occur to the
				plan sponsor, and
								(II)that such compromise, modification,
				or remission is in the interests of participants and beneficiaries.
								(iii)No penalty shall be assessed under
				this subparagraph against any person solely because the person relied upon
				information provided to such person by an unaffiliated person which is
				regulated by the Federal Government or a State, unless the person knows or has
				reason to know that the information is inaccurate or
				incomplete.
							.
				(d)Clerical
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 111 and inserting the
			 following new items:
				
					
						Sec. 111. Disclosures to participants and
				beneficiaries of individual account plans.
						Sec. 112. Repeal and effective
				date.
					
					.
			4.Effective
			 dateThe Secretary shall issue
			 proposed and then final regulations under sections 2 and 3 within one year
			 after the date of the enactment of this Act. The amendments made by section 2
			 shall apply to contracts entered into in plan years beginning at least one year
			 after the date of the issuance of the final regulations. The amendments made by
			 section 3 shall apply to plan years beginning at least one year after the date
			 of the issuance of the final regulations.
		
